Filed pursuant to Rule 497(e) Registration Nos. 333-197427; 811-22980 ANGEL OAK FLEXIBLE INCOME FUND Class A | Institutional Class Supplement to the Statement of Additional Information dated May 31, 2015 ANGEL OAK MULTI-STRATEGY INCOME FUND Class A | Institutional Class Supplement to the Statement of Additional Information dated April 10, 2015, as previously supplemented each a series of Angel Oak Funds Trust July 14, 2015 Effective July 1, 2015, Mr. R. Adam Langley was appointed the Chief Compliance Officer for Angel Oak Funds Trust (the “Trust”). Ms.Anita Zagrodnik no longer serves as Chief Compliance Officer for the Trust, and all references to Ms. Zagrodnik in the Statement of Additional Information (“SAI”) for the Angel Oak Flexible Income Fund and the SAI for the Angel Oak Multi-Strategy Income Fund are deleted in their entirety. The following information supplements the “Management — Trustees and Officers” table on page 16 of each SAI: Name and Year of Birth Position with the Trust Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Officers of the Trust R. Adam Langley Chief Compliance Officer Since 2015; indefinite term Chief Compliance Officer, Angel Oak Capital Advisors, LLC (since 2015); Compliance Manager, Invesco Advisers, Ltd. (2013­–2015); Compliance Officer, Macquarie Group (2013); Chief Compliance Officer, Aspen Partners, Ltd. (2003–2013). Please retain this Supplement with your SAI for future reference.
